Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            March 13, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 49859-6-II

                                Respondent,

         v.

 RONLEY SANTER,                                                UNPUBLISHED OPINION

                                Appellant.

        WORSWICK, J. — Ronley Santer appeals from his first degree robbery conviction,

asserting that the trial court erred by denying his request to instruct the jury on the lawful use of

force. Because lawful use of force does not negate an element of first degree robbery, the trial

court properly denied Santer’s proposed jury instruction and we affirm his conviction.

                                               FACTS

        On the evening of July 6, 2016, Colin Shanklin rode his bicycle to purchase items from a

gas station located near his Vancouver home. On his way back home from the gas station, three

men who Shanklin did not know waived him over from a nearby park. The men asked Shanklin

if he had any cigarettes; Shanklin stopped and gave each of the men a cigarette. One of the men

told Shanklin that he liked his bike, grabbed the bike’s handlebars, and punched Shanklin on the

left side of his head.
No. 49859-6-II



         Shanklin fell to the ground, and all three men began punching and kicking him. Shanklin

was able to free himself from the attack after stabbing one of the men in the leg with a

pocketknife. Shanklin ran to his home and asked someone to call the police. Shanklin returned

to the park and saw one of the men riding away on his bike.

         Vancouver police officer David Krebs arrived, saw three men running from the park, and

ordered them to stop. Two of the men stopped, and Krebs placed the men in custody. Krebs saw

that one of the men, later identified as Santer, had blood on his right pant leg from an apparent

stab wound. Shanklin identified Santer as one of the men who had attacked him.1 The State

charged Santer with first degree robbery, alleging accomplice liability in the commission of the

crime.

         At trial, Shanklin and Krebs testified consistently with the facts as stated above. Santer

testified in relevant part that he was at the park on July 6 with a group of people that included his

cousin and a former coworker. According to Santer, Shanklin approached the group on his

bicycle and asked them if they had “anything for sale.” 3 Report of Proceedings (RP) (Jury

Trial) at 316-17. Santer told Shanklin to leave the park before turning and walking away. Santer

then heard a punch and someone fall to the ground before turning around and seeing Shanklin on

top of his former coworker. Santer stated that he started hitting Shanklin in defense of his former

coworker. Santer did not see his coworker after Shanklin ran away and did not know what had

happened to Shanklin’s bicycle.




1
 Shanklin did not identify Santer as the man who had initially grabbed his bike and punched
him.


                                                  2
No. 49859-6-II



       Santer requested the trial court to provide the following jury instruction:

       It is a defense to a charge of Robbery in the First Degree that the force used was
       lawful as defined in this instruction.

       The use of force upon or toward the person of another is lawful when used by
       someone lawfully aiding a person who he reasonably believes is about to be injured
       in preventing or attempting to prevent an offense against the person and when the
       force is not more than is necessary.

       The person using the force may employ such force and means as a reasonably
       prudent person would use under the same or similar conditions as they appear to
       the person, taking into consideration all of the facts and circumstances known to
       the person at the time and prior to the incident.

       The State has the burden of proving beyond a reasonable doubt that the force used
       by the defendant was not lawful. If you find that the State has not proved the
       absence of this defense beyond a reasonable doubt, it will be your duty to return a
       verdict of not guilty.

Clerk’s Papers (CP) at 7. Santer also requested a jury instruction stating that the law does not

impose a duty to retreat. The trial court refused to give Santer’s proposed jury instructions,

concluding that lawful use of force is not a valid defense to first degree robbery under State v.

Lewis, 156 Wash. App. 230, 238-39, 233 P.3d 891 (2010). The jury returned a verdict finding

Santer guilty of first degree robbery. Santer appeals from his conviction.

                                            ANALYSIS

       Santer contends that the trial court’s refusal to give his proposed lawful use of force jury

instruction relieved the State of its burden of proof. Specifically, Santer argues that the trial

court was required to give his proposed instruction because the lawful use of force negates an

element of first degree robbery and, thus, the State was required to prove beyond a reasonable

doubt the absence of lawful use of force to convict him of the crime. We disagree.




                                                  3
No. 49859-6-II



       “In general, a trial court must instruct on a party’s theory of the case if the law and the

evidence support it; the failure to do so is reversible error.” State v. Otis, 151 Wash. App. 572,

578, 213 P.3d 613 (2009). A defendant is not entitled to a jury instruction that inaccurately

represents the law. State v. Staley, 123 Wash. 2d 794, 803, 872 P.2d 502 (1994). Our standard of

review from a trial court’s jury instruction ruling depends on the reason underlying the trial

court’s decision. State v. Walker, 136 Wash. 2d 767, 771, 966 P.2d 883 (1998). Where, as here, a

trial court refuses to give a proposed jury instruction based on a ruling of law, our review is de

novo. Walker, 136 Wash. 2d at 772.

       In criminal prosecutions, due process requires the State to disprove “a defense that

necessarily negates an element of the charged offense.” State v. W.R., 181 Wash. 2d 757, 764, 336
P.3d 1134 (2014) (citing Smith v. United States, 568 U.S. 106, 110, 133 S. Ct. 714, 719, 184 L.

Ed. 2d 570 (2013)).

       The State is foreclosed from shifting the burden of proof to the defendant only
       “when an affirmative defense does negate an element of the crime.” Where instead
       it “excuse[s] conduct that would otherwise be punishable,” but “does not controvert
       any of the elements of the offense itself,” the Government has no constitutional
       duty to overcome the defense beyond a reasonable doubt.

Smith, 568 U.S. at 110 (alteration in original) (quoting Martin v. Ohio, 480 U.S. 228, 237, 107 S.

Ct. 1098, 94 L. Ed. 2d 267 (1987) (Powell, J., dissenting); Dixon v. United States, 548 U.S. 1, 6,

126 S. Ct. 2437, 165 L. Ed. 2d 299 (2006)).

       RCW 9A.56.190 defines robbery in relevant part as follows:

       A person commits robbery when he or she unlawfully takes personal property from
       the person of another or in his or her presence against his or her will by the use or
       threatened use of immediate force, violence, or fear of injury to that person or his
       or her property or the person or property of anyone.



                                                 4
No. 49859-6-II




Under RCW 9A.56.200(1)(a)(iii), a person is guilty of first degree robbery if “[i]n the commission

of a robbery or of immediate flight therefrom, he or she . . . [i]nflicts bodily injury.”

        The lawful “use of force” statute, RCW 9A.16.020, provides in relevant part:

        The use, attempt, or offer to use force upon or toward the person of another is not
        unlawful in the following cases:
                ....
                (3) Whenever used by a party about to be injured, or by another lawfully
        aiding him or her, in preventing or attempting to prevent an offense against his or
        her person . . . in case the force is not more than is necessary.

        In Lewis, we held that lawful use of force is not a defense to robbery because “[t]he crime

of robbery . . . includes no element of intent to inflict bodily injury; rather, it includes actual

infliction of bodily injury as an element.” 156 Wash. App. at 239 (citing RCW

9A.56.200(1)(a)(iii)). In other words, lawful use of force is not a defense to robbery because

robbery does not require an intent to inflict bodily harm that can be negated by the lawful use of

force. Santer contends that our decision in Lewis was incorrectly decided because we failed to

consider that the crime of robbery contains the element of intent to steal. But an intent to steal is

wholly unrelated to an intent to inflict bodily harm. And contrary to Santer’s argument on

appeal, the lawful use of force does not “negate[] the unlawfulness of any act.” Br. of Appellant

at 7 (emphasis added).

        By its plain language the lawful use of force statute applies only to “[t]he use, attempt, or

offer to use force upon or toward the person of another.” RCW 9A.16.020. And Santer cites no

case law where the lawful use of force was applied to negate an element unrelated to a




                                                   5
No. 49859-6-II



defendant’s use, attempt, or offer to use force.2 Accordingly, the intent to steal element of

robbery does not change our analysis in Lewis, and we adhere to our holding there that the lawful

use of force is not a valid defense to robbery. 156 Wash. App. at 239.

       Santer also argues that Lewis is distinguishable from the present case because, here, the

State alleged that he acted as an accomplice in the commission of the first degree robbery.

Again, we disagree.

       RCW 9A.08.020(c) provides in relevant part that a person is guilty of a crime committed

by another if the person acts as an accomplice. In turn, RCW 9A.08.020(3) provides:

       A person is an accomplice of another person in the commission of a crime if:
              (a) With knowledge that it will promote or facilitate the commission of the
       crime, he or she:
              (i) Solicits, commands, encourages, or requests such other person to commit
       it; or
              (ii) Aids or agrees to aid such other person in planning or committing it; or
              (b) His or her conduct is expressly declared by law to establish his or her
       complicity.

       Under this definition, the requisite mental state required to establish accomplice liability

is knowledge that the defendant’s conduct will promote or facilitate the commission of the

charged crime. “[A]n accomplice need not have specific knowledge of every element of the




2
  Santer’s reliance on State v. McCullum, 98 Wash. 2d 484, 495, 656 P.2d 484 (1983) to support the
proposition that the lawful use of force “negates the unlawfulness of any act” is unavailing. Br.
of Appellant at 7. In McCullum, our Supreme Court held that the State bore the burden of
proving the absence of the use of lawful force in a prosecution for first degree murder because
lawful use of force negates the element of premeditated intent to cause death. 98 Wash. 2d at 495.
The McCullum court’s reasoning that “[t]here can be no intent to kill within the first degree
murder statute unless a defendant kills ‘unlawfully’” does not support Santer’s claim that the
lawful use of force negates the unlawfulness of any act because the reasoning applied only to an
act involving the use of force. 98 Wash. 2d at 495.


                                                 6
No. 49859-6-II



crime committed by the principal, provided he has general knowledge of that specific crime.”

State v. Roberts, 142 Wash. 2d 471, 512, 14 P.3d 713 (2000).

       Santer relies on State v. Farnsworth, 185 Wash. 2d 768, 374 P.3d 1152 (2016), to support

his contention that lawful use of force negates an element of first degree robbery when

committed by an accomplice. Santer’s reliance is misplaced. In Farnsworth, our Supreme Court

noted that an accomplice to robbery must have had knowledge that his or her conduct would

promote or facilitate the commission of a robbery, “including the use or threatened use of force

or violence.” 185 Wash. 2d at 780. In so noting, the Farnsworth court merely reiterated the well-

established principle that, to be convicted as an accomplice, a defendant must have had general

knowledge that his or her conduct would promote or facilitate the specific crime charged. The

Farnsworth court did not address the infliction of bodily injury element of first degree robbery,

let alone impose an additional burden on the State to prove that the principal acted with intent

when inflicting such bodily injury. Accordingly, Farnsworth does support Santer’s claim that

the trial court erred by refusing to instruct the jury on the lawful use of force.

       The accomplice liability statute does not impose an additional requirement that the State

prove a mental state with respect to the infliction of bodily injury element in a first degree

robbery prosecution. Rather, to convict Santer as an accomplice to first degree robbery, the State

was required to prove only that he (1) engaged in conduct aiding another person in planning or

committing first degree robbery (2) knowing that such conduct promoted or facilitated the crime,

and (3) in the commission of the robbery or of immediate flight therefrom, he or an accomplice

inflicted bodily injury. RCW 9A.08.020(3)(a); RCW 9A.56.200(1)(a)(iii). Because there is no




                                                   7
No. 49859-6-II



requirement that the State prove his or his accomplice’s mental state with respect to the infliction

of bodily injury, lawful use of force does not negate any element of first degree robbery

regardless of whether the State alleged that Santer committed the crime as a principal or

accomplice. Accordingly, the trial court properly denied Santer’s request for a lawful use of

force jury instruction, and we affirm his conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                      Worswick, P.J.
 We concur:



 Lee, J.




 Sutton, J.




                                                  8